DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment received on June 9, 2022 is acknowledged and entered.
	An internet communication authorization was received on June 14, 2022.

Status of the Claims
	Claim 4 is cancelled; claims 1-3 and 5-9 will be examined on the merits.
	The objections are withdrawn due to Applicants’ amendment to the claims.
The 112 rejection is withdrawn due to Applicants’ amendment to the claims.
	The 103 rejection is withdrawn due to Applicants’ amendment to the claims.

Drawings
The drawings filed on June 9, 2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on June 15, 2022.
IN THE CLAIM
Page 5, claim 1, line 3, the recitation “step S1” has been replaced with --(a)--.
Page 5, claim 1, line 9, the recitation “step S2” has been replaced with --(b)--.
Page 7, claim 1, line 21, the recitation “a.” has been replaced with --medium a:--.
Page 7, claim 1, line 26, the recitation “b.” has been replaced with --medium b:--.
Page 8, claim 1, line 5, the recitation “c.” has been replaced with --medium c:--.
Page 8, claim 1, line 10, the recitation “d.” has been replaced with --medium d:--.
Page 8, claim 1, line 15, the recitation “e.” has been replaced with --medium e:--.
Page 8, claim 1, line 20, the recitation “f.” has been replaced with --medium f:--
Page 9, claim 1, line 1, the term “mediums” has been replaced with --media--.
Page 9, claim 1, line 7, the recitation “step S3” has been replaced with --(c)--.
Page 9, claim 1, line 8, the term “mediums” has been replaced with --media--
Page 9, claim 1, line 16, the recitation “step S4” has been replaced with --(d)--.
Page 9, claim 1, line 25 the term “and” has been deleted.
Page 9, claim 1, line 26, the term --and-- has been inserted after “conditions;”.
Page 9, claim 1, line 27, the recitation “step S5” has been replaced with --(e)--.
Page 10, claim 2, line 5, the recitation “(1)” has been replaced with --(a)--.
Page 10, claim 5, line 15, the recitation “a.” has been replaced with --medium a:--.
Page 10, claim 5, line 20, the recitation “b.” has been replaced with --medium b:--.
Page 10, claim 5, line 25, the recitation “c.” has been replaced with --medium c:--.
Page 11, claim 5, line 2, the recitation “d.” has been replaced with --medium d:--.
Page 11, claim 5, line 7, the recitation “e.” has been replaced with --medium e:--.
Page 11, line 11, the term --and-- has been inserted after “powder;”.
Page 11, claim 5, line 12, the recitation “f.” has been replaced with --medium f:--.
Page 11, claim 6, line 18, the recitation “S3.” has been replaced with --(c)--.
Page 12, claim 7, line 2, the recitation “S3.” has been replaced with --(c)--.
Page 12, claim 8, line 5, the recitation “S3.” has been replaced with --(c)--.
Page 12, claim 9, line 8, the recitation “S5.” has been replaced with --(e)--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are drawn to an in vitro embryo rescue of avocado by pre-treating the explant by collecting immature fallen fruits of avocado where the embryo rescue is within 48 hour of fruit drop, stripping immature zygotic embryo from sterilized fallen fruits, selecting zygotic embryos with maturity below 80%, increasing maturity to 80-100% by culturing and germination culture; preparing basal medium with dispensation basal medium with other components; selection of initial accompanying media with appropriate dispensations of accompanying media according to different maturity of zygotic embryos; accompanying culture of zygotic embryos and selection and replacement of accompany media then germination of seed embryos obtained from the accompanying culture.  None of the references teach collecting immature fallen avocado fruit within 48 hours of fruit drop for embryo rescue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                        Conclusion
Claims 1-3 and 5-9 are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661